DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/113,234 filed 12/07/2020 claims benefit of 62/945,999 filed 12/10/2019 and claims benefit of 62/961,877 filed 01/16/2020.

Current Status
This office action is a first office action, non-final rejection based on the merits.  Claims 1-24 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement filed 05/06/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Foreign Patent Documents #23 EP 2937593, #24 EP 2937594, #25 EP2937595, and #26 EP 3002650 were not considered as no explanation of relevance has been provided and the references are not in English.  Examiner respectfully requests a copy translated in the English language.

The information disclosure statement filed 05/06/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of Foreign Patent Document #47, DE 102014214201 was not submitted. 

Claim Objections
Claims 12-14 and 22 are objected to because of the following informalities:    

Regarding claim 12:  Applicant uses the phrase “and/or said the associated machine” (line 3).  Examiner believes this is a typographical error and Examiner respectfully suggests “and/or said the associated machine” should read “and/or said associated machine.”  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.
  
Regarding claims 13 and 14:  Claims 13 and 14 are also objected to due to their dependence on claim 12.

Regarding claim 22:  Applicant used the phrase “said information data is associated a date and/or time.” (line 1-2).  Examiner believes this is a typographical error and Examiner respectfully suggests “said information data is associated a date and/or time.” should read “said information data is associated with a date and/or time.”  However, it could be a different concept intended by the applicant, explanations are requested.
	Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 1-24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of copending Application No. 17/113,294 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 12-15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, U.S. Pub. No. 2013/0154624 A1 in view of Glasson, U.S. Pub. No. 2007/0077790 A1.

Regarding Independent claim 1 Taylor teaches:
	A wireless sensor for an associated machine or machine part, comprising: 
	a sensor configured to measure/detect a property related to the associated machine or machine part, said sensor includes a communicative link for outputting said property data (Taylor ¶ 0014-¶ 0016:  Taylor teaches “The invention described herein relates to the control of an industrial machine” by “determining, among other things, the orientation of the industrial machine” (¶ 0016) this is done by using a “circular magnetic sensor array (e.g., an array of Hall Effect sensors or other magnetic detectors)” which are “provided approximately to the magnets” (¶ 0016).  The sensor array is “connected to a controller that receives signals from the magnetic sensor array related to the characteristic” (¶ 0016), where the “electronic communications and notifications may be performed using any known means including direct connections, wireless connections, etc.” (¶ 0014) thereby disclosing a “wireless sensor” “configured to measure/detect a property” associated with a machine where the “sensor includes a communicative link for outputting said property data”). 
	a communications module that wirelessly transmits information data including information related to the associated machine and machine part, said communications module including control circuitry that controls the wireless sensor (Taylor, fig 1, ¶ 0016-¶ 0017:  Taylor teaches a “transmission unit” (¶ 0017) that “wirelessly transmits information data including information related to the associated machine” from the sensor array that is “connected to a controller that receives signals from the magnetic sensor array related to the characteristic” 
(¶ 0016)).  
	Taylor does not teach:
	the control circuitry having a top side and a bottom side,
	said communications module mounted on said sensor and said sensor disposed under said bottom side of said control circuitry
	Glasson teaches:
	the control circuitry having a top side and a bottom side,
	said communications module mounted on said sensor and said sensor disposed under said bottom side of said control circuitry (Glasson, fig 2, ¶ 0025:  Fig 2 depicts a printed circuitboard 28 with electronic components 40 having a top and bottom  and “the outer ends 28 of the pins 24 extend outwardly from the high pressure assembly 20 and therefore can be used to connect to a female connector that is on a position sensor” (¶ 0025) disclosing “the control circuitry having a top side and a bottom side, said communications module mounted on said sensor and said sensor disposed under said bottom side of said control circuitry”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including mounting the sensor on the underside of the circuitry as taught by Glasson to provide “a solid reliable electrical connection between the sensor and a connector on the electronic control circuitry”  (Glasson, ¶ 0009).
	Taylor teaches:
	said property measured/detect by said sensor is included in said information data that is wirelessly transmitted (Taylor, fig 4, ¶ 0014, ¶ 0031:  Taylor teaches “electronic communications and notifications may be performed using any known means including direct connections, wireless connections, etc.” (¶ 0014) and “In some embodiments, each of the plurality of magnetic sensors 420 is individually connected to the controller 200.  In other embodiments, the output of each of the plurality of magnetic sensors 420 are multiplexed or otherwise combined for transmission to the controller 200” (¶ 0031) thereby disclosing “said property measured/detect by said sensor is included in said information data that is wirelessly transmitted”).  

Regarding claim 2 Taylor as modified does not teach: 
	including a plurality of connector pins, wherein said bottom side of said control circuitry of said communications module is spaced above a top surface of said sensor, said plurality of connection pins are connected to said control circuitry and said sensor and facilitating in supporting said control circuitry above said sensor, one or more of said plurality of connection pins transmit data, signals, and/or power between said control circuitry and said sensor 
	Glasson teaches:   
	including a plurality of connector pins, wherein said bottom side of said control circuitry of said communications module is spaced above a top surface of said sensor, said plurality of connection pins are connected to said control circuitry and said sensor and facilitating in supporting said control circuitry above said sensor, one or more of said plurality of connection pins transmit data, signals, and/or power between said control circuitry and said sensor (Glasson, ¶ 0020:  Glasson teaches “in the illustrated embodiment, there are two pins 24, however, there may be a greater or lesser number of pins 24 that can be used consistent with the principles of the present invention” (¶ 0020) disclosing “a plurality of connector pins.”  Glasson teaches “the printed circuitboard 38 has been affixed to the high pressure assembly 20 and that affixation is carried out by passing the inner ends 26 of the pins 24 through the holes 42 The holes 42 are internally through plated with a conductive material such that the electrical connection between the pins 24 and the electronic components 40 mounted on the electrical circuitboard 38 is readily accomplished by the interaction of the inner ends 26 of pins 24 passing through holes 42” (¶ 0024) and “It need also be noted that the outer ends 28 of the pins 24 extend outwardly from the high pressure assembly 20 and therefore can be used to connect to a female connector that is on a position sensor” (¶ 0025) disclosing “said plurality of connection pins are connected to said control circuitry and said sensor and facilitating in supporting said control circuitry above said sensor, one or more of said plurality of connection pins transmit data, signals, and/or power between said control circuitry and said sensor” where fig 2 depicts “bottom side of said control circuitry of said communications module is spaced above a top surface of said sensor” as sensor would be attached to pins 24 at 28).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including the plurality of connector pins for support and transmission of signals between the sensor and circuitry as taught Glasson in order that the coupling between the sensor and circuitry provides  “a solid reliable electrical connection between the sensor and a connector on the electronic control circuitry”  (Glasson, ¶ 0009).

Regarding claim 3 Taylor as modified does not teach: 
	a top portion of one or more of said plurality of connection pins are permanently connected to said control circuitry and/or a bottom portion of one or more of said plurality of connection pins are permanently connected to said sensor.
	Glasson teaches
	a top portion of one or more of said plurality of connection pins are permanently connected to said control circuitry and/or a bottom portion of one or more of said plurality of connection pins are permanently connected to said sensor  (Glasson, fig 2, ¶ 0024:  Glasson teaches “the printed circuitboard 38 has been affixed to the high pressure assembly 20 and that affixation is carried out by passing the inner ends 26 of the pins 24 through the holes 42 The holes 42 are internally through plated with a conductive material such that the electrical connection between the pins 24 and the electronic components 40 mounted on the electrical circuitboard 38 is readily accomplished by the interaction of the inner ends 26 of pins 24 passing through holes 42” (¶ 0024) disclosing “a top portion of one or more of said plurality of connection pins are permanently connected to said control circuitry “ where “the inner ends 26 of the pins 24” discloses “a top portion of one or more of said plurality of connection pins” )
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including the connector pins affixed to the circuitry in order  that the coupling between the sensor and circuitry provides  “a solid reliable electrical connection between the sensor and a connector on the electronic control circuitry”  (Glasson, ¶ 0009).

Regarding claim 6 Taylor as modified does not teach:
	including a housing, said housing includes a cavity, said control circuitry positioned in said cavity of said housing, said housing connected to said sensor.
	Glasson teaches:
	including a housing, said housing includes a cavity, said control circuitry positioned in said cavity of said housing, said housing connected to said sensor (Glasson, fig 1, ¶ 0023-
¶ 0025:  Fig 1 depicts a housing 12, a cavity 14, electrical circuitboard 38 with electric components 40 that fits inside cavity 14 which is fitted with cover 44 where the housing is connected to the sensor via the pins 24 (¶ 0025)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including a housing for the circuitry as taught Glasson in order to protect the circuitry from the environment in order to provide “a solid reliable electrical connection between the sensor and a connector on the electronic control circuitry”  (Glasson, 
¶ 0009).

Regarding claim 12 Taylor as modified teaches:
	said control circuitry further includes a) a magnetic sensor/switch and/or b) a motion sensor that measures/detects data related to movement of said wireless sensor and/or said the associated machine or machine part (Taylor, ¶ 0034:  Taylor teaches “The permanent magnet arrays shown in and described with respect to figs 6A-6D can also be used to determine, for example, the direction of motion of the component 405” (¶ 0034) where “the permanent magnet arrays” discloses “a magnetic sensor” and ”used to determine, for example, the direction of motion of the component 405” discloses “data related to movement of said wireless sensor and/or said the associated machine or machine part”)  .  

Regarding claim 13 Taylor as modified teaches:
	said motion sensor includes an accelerometer or gyroscope (Taylor, ¶ 0034:  Taylor teaches “the primary controller 305 determines,” among other things, “a dipper acceleration” disclosing “an accelerometer or gyroscope”).    

Regarding claim 14 Taylor as modified teaches:
	said magnetic sensor/switch includes a Hall effect sensor (Taylor, ¶ 0030:  Taylor teaches “The magnetic sensors 420 are , for example, groups or sets of magnetic detectors 425 (e.g., Hall Effect sensors, magnetometers, or another suitable detector) configured to detect magnetic fields or magnetic flux” (¶ 0030)).  

Regarding claim 15 Taylor as modified teaches:
	said control circuitry includes a transmitter that transmits said property data using a wireless protocol (Taylor, ¶ 0014:  Taylor teaches “electronic communications and notifications may be performed using any known means including direct connections, wireless connections, etc.” (¶ 0014)).

Regarding claim 17 Taylor as modified teaches:
	said information data further includes device information related to said wireless sensor, said device information including a) model number of wireless sensor, b) firmware version used in wireless sensor, c) serial number of wireless sensor, d) pressure information, e) temperature information, f) wireless sensor location information, g) movement information of the wireless sensor, h) battery status/level information of wireless sensor, i) voltage information of wireless sensor, j) low voltage information of wireless sensor, k) signal strength information of wireless sensor, 1) operation mode of the wireless sensor, m) unique identifier of the wireless sensor, n) power level of wireless sensor, o) battery life of battery in wireless sensor, p) error information regarding the wireless sensor, q) operational time of the wireless sensor, r) operational/run mode or sleep mode of the wireless sensor, s) the highest pressure measured/detected by the wireless sensor or a series of the highest pressures measured/detected by the wireless sensor, t) the highest temperature measured/detected by the wireless sensor or a series of the highest temperatures measured/detected by the wireless sensor, u) the date and/or time associated with one or more of the measured/detected properties, v) the number of times a measured/detected property of the machine or machine part has fallen outside a set parameter or parameter range, w) the number of times a measured/detected property of the machine or machine part has met a set parameter or fallen within a parameter range, x) vibration level information, duty time of machine or machine part, and/or y) number of times the wireless sensor wirelessly transmitted information during a certain time period (Taylor, ¶ 0034:  Taylor teaches “The permanent magnet arrays shown in and described with respect to figs 6A-6D can also be used to determine, for example, the direction of motion of the component 405, the speed of movement of the component 405, the acceleration of the component 405 etc. in addition to being used to determine position or inclination” (¶ 0034) disclosing “movement information of the wireless sensor”).

Regarding claim 18 Taylor as modified does not teach:
	said wireless sensor is located in or integrated with one or more components of the associated machine such as a piston, a side of a cylinder wall, a base of a cylinder, a safety release valve, or a port plug 
	Glasson teaches:
	said wireless sensor is located in or integrated with one or more components of the associated machine such as a piston, a side of a cylinder wall, a base of a cylinder, a safety release valve, or a port plug (Glasson, ¶ 0025:  Glasson teaches a position sensor can be connected to outer ends 28 of pins 24 where the position sensor is “located within a cylinder in order to detect the position of a piston moving therein”).
  	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including a wireless sensor located within a cylinder as disclosed by Glasson to provide a system where the sensors are protected from the damage and misalignment due to the environment suffered by exterior sensors.      

Regarding claim 21 Taylor as modified teaches:
	data stored in said memory is securely locked and becomes permanently erased without use of a proper security code/password or by use of unauthorized security protocols (Taylor, 
¶ 0023:  Taylor teaches “The program storage area and the data storage area can include combinations of different types of memory, such as read-only memory (“ROM”), random access memory (“RAM”) (e.g., dynamic RAM [“DRAM”], synchronous DRAM [“SDRAM”], etc.), electrically erasable programmable read-only memory (“EEPROM”), flash memory, a hard disk, an SD card, or other suitable magnetic, optical, physical, or electronic memory devices” 
(¶ 0023) where several types of memories listed above retain their data without power including but not limited to a “flash memory”).  

Claims 4, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Glasson as applied to claim 1 above, and further in view of Svoen et al., hereinafter Svoen, U.S. Pub. No. 2012/0319866 A1.

Regarding claim 4 Taylor as modified does not teach:
	said communications module includes a battery, said battery positioned between a spacing located between said control circuitry and said sensor, said battery permanently connected to said control circuitry, said battery spaced from said sensor.
	Svoen teaches:
	said communications module includes a battery, said battery positioned between a spacing located between said control circuitry and said sensor, said battery permanently connected to said control circuitry, said battery spaced from said sensor (Svoen, fig 1d, ¶ 0036:  Svoen teaches “a battery 7 and a position of the vibration sensor 10 and of the analogue signal conditioner 15 located fixed inside the metal base part 2” (¶ 0036).  As can be seen in fig 1d the battery is “positioned between a spacing located between said control circuitry and said sensor” where “microprocessor with integral A-D conversion 16 and main processor 17” disclose “control circuitry” and 10 is the sensor).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including a battery between the sensor and circuitry as taught by Svoen in order to provide power which is an “important technical requirement for a wireless sensor” (Svoen, ¶ 0004).

Regarding claim 16 Taylor does not teach:
	said communications module and said sensor are concentrically aligned along a common axis.  
	Svoen teaches:
	said communications module and said sensor are concentrically aligned along a common axis (Svoen, fig 1d:  Fig 1d depicts the antenna 5 and transceiver 14, disclosing the   “communications module” and the sensor 10  “concentrically aligned along a common axis”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including a communication module and sensor that are concentrically aligned about a common axis as taught by Svoen in order to provide a wireless sensor system with a compact design that can be more easily integrated into the machine being monitored.  

Regarding claim 19 Taylor does not teach:
	said control circuitry includes memory, said memory stores a) a highest pressure measured/detected by said sensor, b) a series of said highest pressures measured/detected by said sensor, c) a highest temperature measured/detected by said sensor, and/or d) a series of said highest temperatures measured/detected by said sensor. 
	Svoen teaches:
	said control circuitry includes memory, said memory stores a) a highest pressure measured/detected by said sensor, b) a series of said highest pressures measured/detected by said sensor, c) a highest temperature measured/detected by said sensor, and/or d) a series of said highest temperatures measured/detected by said sensor (Svoen, fig 1, ¶ 0024:  Svoen teaches “a diagram showing a plurality of sensors and communication of the wirelessly transmitted data to an industrial control system for data storage and analysis” (¶ 0024) where temperature data from temperature sensor 11 (fig 1) is part of the “transmitted data.”  All of the temperature data is transmitted therefore “the highest temperatures measured/detected by said sensor” would be included in the “transmitted data.”  “Data storage” discloses “memory”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including transmitting temperature data including the highest temperature data for storage and analysis as taught by Svoen in order to provide a system that includes the highest temperature data for complete analysis. 

Claim 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Glasson as applied to claim 1 above, and further in view of Boatwright et al., hereinafter Boatwright, U.S. Pat. No. 7,208,916 B1.

Regarding claim 5 Taylor as modified does not teach:
	including a sealing material, at least a portion of said control circuitry and/or said sensor is encapsulated in a sealing material that secures components of said control circuitry and/or said sensor is positioned relative to one another, said sealant material facilitating in securing said battery to said control circuitry.
	Boatwright teaches:
	including a sealing material, at least a portion of said control circuitry and/or said sensor is encapsulated in a sealing material that secures components of said control circuitry and/or said sensor is positioned relative to one another, said sealant material facilitating in securing said battery to said control circuitry (Boatwright, fig 2, fig 18, fig 19, fig 20, col 4 line 14-19, col 7 line 16-23, col 7 line 60-col 8 line 3:  Boatwright teaches “the connector 1800, 1900 is fit over the electronic board 1814.  The assembly creates three cavities 1808, 1810, 1812 within which are some board 1814 mounted electrical components 1802, 1804, 1806.  A silicone sealant can be used to fill and seal the cavities” (col 7 line 16-20) disclosing “including a sealing material, at least a portion of said control circuitry and/or said sensor is encapsulated in a sealing material that secures components of said control circuitry and/or said sensor is positioned relative to one another” and “Fig 2 also depicts a battery compartment 214 capable of receiving a rechargeable battery.  The battery compartment is sealed and it contains electrical contacts for electrically coupling with a battery” disclosing “sealant material facilitating in securing said battery to said control circuitry”) 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including using a sealant to hold circuitry components and the battery in place as taught by Boatwright in order to protect these components from environmental hazards such as dust, dirt, and moisture that would shorten their lives.  

Regarding claim 23 Taylor as modified does not teach:
	said control circuitry includes a temperature sensor that is spaced from a temperature sensor on said sensor.  
	Boatwright teaches:
	said control circuitry includes a temperature sensor that is spaced from a temperature sensor on said sensor (Boatwright, fig 1, fig 20, col 3 line 26-32, col 7 line 60-col 8 line 3:  Fig 20 depicts two temperature sensors (2002 and 2004) within the battery pack system.  One temperature sensor detects “whether the lower limit of the desired temperature range has been violated” and the other temperature sensor detects “whether the upper limit of the desired temperature range has been violated”(col 8 line 19-24).  The “unit 100 can operate within a temperature range of -20 to +60 degrees Celsius” (col 3 line 28-30) where the “unit 100” discloses the “control circuitry” therefore the temperature sensors are used to monitor the temperature of the controller).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including monitoring the temperature of the controller as disclosed by Boatwright in order to protect the system from extremes in temperature in order to provide where “battery efficiency and life is improved if operation and battery charging is confined to an appropriate temperature range” (Boatwright, col 7 line 51-53).  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Glasson as applied to claim 6 above, and further in view of Gittere, U.S. Pub. No 2009/0204310 A1.  

Regarding claim 7 Taylor as modified does not teach:
	said housing includes a top access opening configured to allow access to a top portion of said control circuitry to enable one or more data connectors temporarily to engage one or more data ports on said control circuitry to enable data to be transferred to and/or from said control circuitry.  
	Glasson teaches:
	said housing includes a top access opening configured to allow access to a top portion of said control circuitry (Glasson, fig 1, ¶ 0023:  Glasson teaches “there is a cover 44 that covers the open cavity 14 and rests upon an inner ledge 46 formed in housing 12” (¶ 0023),  the electric circuitboard 38 with electronic components 40 sit within the cavity (fig 1).  The cover “rests upon an inner ledge 46” therefore it is removable.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including a housing for the circuitry as taught Glasson in order to protect the circuitry from the environment in order to provide “a solid reliable electrical connection between the sensor and a connector on the electronic control circuitry”  (Glasson, 
¶ 0009).
	Gittere teaches:
	to enable one or more data connectors temporarily to engage one or more data ports on said control circuitry to enable data to be transferred to and/or from said control circuitry. (Gittere, fig 1, ¶ 0123:  Fig 1 depicts a data acquisition server (DAS) and header banks each having ports to transfer data (¶ 0123). 
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor as modified by Glasson by including transferring data via data ports as taught by Gittere in order to provide a system that can transfer specific data via a wired connection when necessary to protect data from the vulnerabilities of a wireless transfer in order to provide a system that is secure.   

Regarding claim 8 Taylor as modified does not teach:
	said one or more data ports on said control circuitry are programming/data ports enabling said control circuitry to be programmed.  
	Gittere teaches:
	said one or more data ports on said control circuitry are programming/data ports enabling said control circuitry to be programmed (Gittere, ¶ 0123:  Gittere teaches DAS 20 “sends related instruction back to header bank 50” (¶ 0123) where “related instruction” discloses “programming”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including transferring data including related instructions via data ports as taught by Gittere in order to provide a system that can transfer specific data via a wired connection when necessary to protect data from the vulnerabilities of a wireless transfer in order to provide a system that is secure.   

Regarding claim 9 Taylor as modified does not teach:
	said property measured/detected by said sensor that is related to the associated machine or machine part including pressure and/or temperature.  
	Gittere teaches:
	said property measured/detected by said sensor that is related to the associated machine or machine part including pressure and/or temperature (Gittere, ¶ 0123:  Gittere teaches using thermocouples to measure “exhaust gas temperature” and a pressure sensor to measure “fuel pressure” (¶ 0123)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including pressure and temperature sensors as taught by Gittere in order to provide a variety of sensors to provide more diverse and reliable testing for a machine. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Glasson as applied to claim 1 above, and further in view of Mian et al., hereinafter Mian, U.S. Pat. No. 8,700,924 B2.  

Regarding claim 10 Taylor as modified does not teach:
	said control circuitry is configured to obtain digital data from said sensor at a rate of greater than five data samples per second.  
	Mian teaches:
	said control circuitry is configured to obtain digital data from said sensor at a rate of greater than five data samples per second (Mian, col 5 line 56-col 6 line 11:  Mian teaches “processing component 22 is capable of receiving and processing sensor data in excess of ten thousand samples per second”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including receiving data from a sensor at a rate in excess of the thousand samples per second as disclosed by Mian in order to provide a system that gathers data more frequently to detect anomalies in order to “produce real-time feedback on the performance of the machine component(s) and generate a warning signal, if necessary” (Mian col 13 line 15-33). 

Regarding claim 11 Taylor as modified does not teach:
	said control circuitry is configured to obtain digital data from said sensor at a rate of greater than 500 data samples per second.  
	Mian teaches:
	said control circuitry is configured to obtain digital data from said sensor at a rate of greater than 500 data samples per second (Mian, col 5 line 56-col 6 line 11:  Mian teaches “processing component 22 is capable of receiving and processing sensor data in excess of ten thousand samples per second”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including receiving data from a sensor at a rate in excess of the thousand samples per second as disclosed by Mian in order to provide a system that gathers data more frequently to detect anomalies in order to “produce real-time feedback on the performance of the machine component(s) and generate a warning signal, if necessary” (Mian col 13 line 15-33).   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Glasson and Svoen as applied to claim 19 above, and further in view of Lapointe et al., U.S. Pat. No. 5,606,615.  

Regarding claim 20 Taylor as modified does not teach: 
	data stored in said memory is securely locked and becomes permanently erased without use of a proper security code/password or by use of unauthorized security protocols.  
	Lapointe teaches:
	data stored in said memory is securely locked and becomes permanently erased without use of a proper security code/password or by use of unauthorized security protocols (LaPointe, col 3 line 20-31:  Lapointe teaches “security against data theft is achieved through the use of Sensors, e.g., Photosensors, which trigger the erase of memory if the Key, Lock, or Master Device are dismantled” where “security against data theft” disclosed  “data stored in said memory is securely locked” and “trigger the erase of memory if the Key, Lock, or Master Device are dismantled” discloses data is memory “becomes permanently erased without use of a proper security code/password or by use of unauthorized security protocols”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including securing data and erasing data when the system becomes compromised as disclosed by Lapointe in order to provide a system that the user is confident is secure.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Glasson as applied to claim 1 above, and further in view of Huizenga et al., U.S. Pub. No. 2011/0109424 A1.   

Regarding claim 22 Taylor as modified does not teach:
	said information data is associated a date and/or time.  
	Huizenga teaches:
	said information data is associated a date and/or time (Huizenga, fig 1, ¶ 0019, ¶ 0032:  Fig 1 depicts a system that includes wireless sensor 120, computing device 130, and wireless controllers 140A-140B.  Huizenga teaches “fine-tuning of the wireless sensor 120 based on various factors, including time of day, calendar day, and/or activity” (¶ 0032). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including fine tuning a sensor based on date and/or time of day as disclosed by Huizenga in order provide a sensor that is activated during appropriate times thereby conserving power.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Glasson as applied to claim 1 above, and further in view of Kim et al., hereinafter Kim, U.S. Pub. No. 2007/0211654 A1.

Regarding claim 24 Taylor as modified does not teach:
	said communications module includes multiple power and/or sleep modes.  
	Kim teaches:
	said communications module includes multiple power and/or sleep modes (Kim, fig 1, 
¶ 0029:  Fig 1 depicts a sleep 110, idle120, and active 130 mode.  Kim teaches the different modes as “SLEEP where nodes turn their radios off to save energy, IDLE where nodes are typically ready to receive a message from other nodes, and ACTIVE where nodes actively participates (sp) in the transmission or reception of a message” (¶ 0029) disclosing  “communications module includes multiple power and/or sleep modes”).
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of measuring properties of a machine as taught by Taylor by including multiple power modes as disclosed by Kim in order provide a system with a “power saving method” (Kim, ¶ 0029). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Piety et al., U.S. Pub. No. 2014/0121996 A1, teaches a vibration analysis system including a sensor to be coupled to a machine to measure vibration data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/22/2022